Exhibit 10.2

 

CORAUTUS GENETICS INC.

SUBSCRIPTION AGREEMENT

 

* * * INSTRUCTIONS * * *

 

1. CAREFULLY READ THIS SUBSCRIPTION AGREEMENT AND ASK QUESTIONS IF THERE IS
ANYTHING IN THIS AGREEMENT THAT YOU DO NOT UNDERSTAND.

 

2. COMPLETE THE INFORMATION ON THIS PAGE.

 

3. SIGN AND DATE THIS AGREEMENT ON PAGE 5.

 

4. CHECK THE BOX AND INSERT YOUR INITIALS AND SOCIAL SECURITY NUMBER ON PAGE 6
IF YOU ARE NOT SUBJECT TO BACKUP WITHHOLDING UNDER THE PROVISIONS OF SECTION
3406(A)(1)(C) OF THE INTERNAL REVENUE CODE. INSERT YOUR INITIALS AND SOCIAL
SECURITY OR TAXPAYER IDENTIFICATION NUMBER ON PAGE 6 IF YOU ARE SUBJECT TO
BACKUP WITHHOLDING

 

5. SIGN AND DATE THE INSIDER TRADING PROGRAM-PRE CLEARANCE CHECKLIST ON PAGE 7.

 

6. MAKE YOUR CHECK PAYABLE TO “CORAUTUS GENETICS INC.” AND RETURN IT AND THIS
AGREEMENT TO THE COMPANY, IN THE ENCLOSED, FEDERAL EXPRESS ENVELOPE.
ADDITIONALLY, PLEASE FAX A SIGNED COPY OF THIS AGREEMENT TO (404) 527-4198,
ATTENTION: ANDREW SURDYKOWSKI, AS SOON AS COMPLETED.

 

Name of Investor:                                              Date:
                        

 

Total Subscription Price:                      Total Subscription Shares (at
$             per share):                 

 

CORRESPONDENCE ADDRESS:

 

________________________________________________________________

Street

 

________________________________________________________________

City                                                              State
                            Zip Code

 

INVESTOR’S TELEPHONE NUMBERS:    HOME    (            )   
            -                           BUSINESS    (            )   
            -                     

 



--------------------------------------------------------------------------------

TERMS OF SUBSCRIPTION

 

THIS SUBSCRIPTION AGREEMENT is made and entered into between Corautus Genetics
Inc., a Delaware corporation (the “Company”), and the person executing this
Agreement as the investor (the “Investor”). By executing this Agreement, the
Investor acknowledges that he understands that the Company is relying upon the
accuracy of the representations and warranties of Investor contained herein in
complying with its obligations under applicable securities laws.

 

1. General. This Agreement sets forth the terms under which Investor will invest
in the Company. This subscription is one of a limited number of such
subscriptions for Common Stock of the Company (the “Common Stock”) offered by
the Company to a limited number of qualified investors in quantities of up to
25,000 shares per Investor and at a price of $5.50 per share. Execution of this
Agreement by the Investor shall constitute an offer by the Investor to subscribe
for the aggregate purchase amount of Common Stock of the Company set forth
herein on the terms and conditions specified herein. The Company shall have the
right to reject any such subscription offer, or, by executing a copy of this
Agreement, to accept such offer as to all, or, if otherwise indicated by the
Company, less than all, of the Common Stock specified by Investor herein. If the
Investor’s offer is accepted, the Company will execute a copy of this Agreement
and return it to Investor.

 

2. Subscription Amount and Payment. The Investor delivers herewith to the
Company the Total Subscription Price shown on the first page hereof. The Common
Stock is offered directly by the Company on a “best efforts” basis.

 

3. Investor’s Representation and Warranties.

 

a. Investor represents and warrants that he is a resident of the state of his
address shown on the first page hereof.

 

b. Investor represents that Investor is acquiring the Common Stock for
investment for his own account with no present intent to directly or indirectly
resell, transfer, distribute or participate in a distribution of the Common
Stock or any portion thereof.

 

c. Investor understands and acknowledges that the Common Stock has not been
registered for sale under the United States Securities Act of 1933, as amended
(the “Act”), or any applicable state securities laws and that the Common Stock
will be issued and sold by the Company in reliance upon exemptions from the
registration requirements of such acts. Accordingly, the undersigned understands
and agrees that for a period of at least two years from the date of issuance of
the Common Stock, (i) stop-transfer instructions will be noted on the
appropriate records of the Company; (ii) the Company shall have a right of first
refusal as described in Section 5 herein; and (iii) there will be maintained on
the certificate(s) evidencing the Common Stock, or any substitutions therefore,
a legend reading substantially as follows:

 

THE STOCK EVIDENCED BY THIS CERTIFICATE HAS NOT BEEN REGISTERED FOR SALE UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY OTHER
STATE SECURITIES LAWS AND HAVE BEEN ISSUED AND SOLD IN RELIANCE UPON EXEMPTIONS
FROM THE REGISTRATION REQUIREMENTS OF SUCH ACTS. THE STOCK HAS BEEN ACQUIRED FOR
INVESTMENT ONLY AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED
OF IN ANY MANNER EXCEPT (I) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES ACTS; OR (II) UPON THE
ISSUANCE TO THE COMPANY OF AN OPINION OF COUNSEL, OR THE SUBMISSION TO THE
COMPANY OF SUCH OTHER EVIDENCE, AS MAY BE SATISFACTORY TO

 



--------------------------------------------------------------------------------

THE COMPANY THAT SUCH PROPOSED SALE, TRANSFER, PLEDGE OR OTHER DISPOSITION WILL
NOT BE IN VIOLATION OF THE ACT AND ANY APPLICABLE STATE SECURITIES ACTS.

 

Any assignment or endorsement of the certificate(s) representing the Common
Stock which is in violation of the restrictions on transfer provided above will
not be recognized by the Company nor will any assignee or endorsee of such
Common Stock be recognized as the owner thereof by the Company.

 

Investor understands that the Company is under no obligation to register the
Common Stock under the Act or any state securities laws or to take any other
action necessary to comply with an available exemption or regulation under any
such acts (including Rule 144 under the Act) in order to permit the undersigned
to sell, transfer or otherwise dispose of the Common Stock. Accordingly,
Investor recognizes that the Common Stock will not be freely transferable and
understands and acknowledges that the undersigned must continue to bear the
economic risk of the investment in the Common Stock for an indefinite period.

 

d. Investor represents and warrants that Investor is able to bear the economic
risk of losing Investor’s entire investment in the Company, which is not
disproportionate to Investor’s net worth, and that Investor has adequate means
of providing for Investor’s current needs and personal contingencies without
regard to the investment in the Company.

 

e. Investor represents that Investor is not acquiring the Common Stock based
upon any representation, oral or written, by the Company or any representative
of the Company with respect to the future value of, income from, or tax
consequences relating to the Common Stock but rather upon Investor’s independent
examination and judgment as to the prospects of the Company. Further, Investor
acknowledges that no federal or state administrative entity responsible for
securities registration or enforcement has made any recommendation or
endorsement of the Common Stock or any findings as to the fairness of an
investment in the Common Stock.

 

f. Investor represents and warrants that, to the extent Investor has deemed
necessary, Investor has consulted with Investor’s attorney, financial advisors
and others regarding all financial, securities and tax aspects of the proposed
investment, and that said advisors have reviewed this Agreement and all
documents relating thereto on Investor’s behalf. Investor and Investor’s
advisors have sufficient knowledge and experience in business and financial
matters to evaluate the Company, to evaluate the risk of an investment in the
Company, to make an informed investment decision with respect thereto, and to
protect Investor’s interest in connection with Investor’s subscription for
Common Stock, without need for the additional information which would be
required to be included in more complete registration statements effective under
the Act.

 

g. Investor acknowledges that Investor and Investor’s advisors have had an
opportunity to ask questions of and to receive answers from the officers of the
Company and to obtain additional information in writing to the extent that the
Company possesses such information or could acquire it without unreasonable
effort or expense: (i) relative to the Company and the offering of Common Stock;
and (ii) necessary to verify the accuracy of any information, documents,
projections, books and records furnished. All such materials and information
requested by Investor and Investor’s advisors (including information requested
to verify information previously furnished) has been made available and examined
by Investor and Investor’s advisors.

 



--------------------------------------------------------------------------------

h. Investor understands and acknowledges that the law firm of McKenna Long &
Aldridge LLP is representing the Company in connection with the offering of
Common Stock, and that McKenna Long & Aldridge LLP is not representing Investor
in connection with this transaction.

 

i. Investor represents that he is at least 21 years of age or older.

 

4. Indemnification. Investor shall indemnify and hold harmless the Company, its
officers and directors, any corporation or entity affiliated with any of the
above, the partners, officers, directors and employees of any of the foregoing
and any professional advisors thereto, from and against any and all loss,
damage, liability or expense, including costs and reasonable attorney’s fees, to
which they may become subject or which they may incur by reason of or in
connection with any misrepresentation made by Investor, any breach of any of his
or her representations or warranties, or any failure to fulfill any of his or
her covenants or agreements under this Agreement.

 

5. Right of First Refusal. The Investor hereby grants to the Company a right of
first refusal to purchase the Common Stock acquired hereunder for a period of
two years from the date of issuance of the Common Stock. In the event Investor
desires to transfer such stock (“Offered Shares”), Investor shall deliver to the
Company a notice specifying the number of Offered Shares. The Company shall have
five (5) business days after receipt of such notice to accept or reject the
purchase of the Offered Shares. In the event Company elects to purchase the
Offered Shares, the purchase price shall be equal to the closing price of the
Company’s Common Stock on any exchange or market (or, in the event no market
exists, the fair market value as determined by the Company’s Board of Directors,
in its reasonable discretion) on the date of the Investor’s notice. Upon lapse
of such five day period, or upon rejection by the Company, Investor shall be
free to transfer the Offered Shares for a period of 120 days following the lapse
of such five day period, subject to all applicable securities laws, Company
policies, and restrictions set forth herein.

 

6. Miscellaneous.

 

a. This Agreement shall be governed by and construed in accordance with the laws
of the State of Delaware without giving effect to the conflict of laws
provisions therein.

 

b. This Agreement contains the entire agreement between the parties with respect
to the subject matter thereof. The provisions of this Agreement may not be
modified or waived except in writing.

 

c. The headings of this Agreement are for convenience of reference only, and
they shall not limit or otherwise effect the interpretation of any term or
provision hereof.

 

d. This Agreement and the rights, powers and duties set forth herein shall,
except as set forth herein, bind and inure to the benefit of the heirs,
executors, administrators, legal representatives, successors and assigns of the
parties hereto. The Investor may not assign any of Investor’s rights or
interests in and under this Agreement without the prior written consent of the
Company, and any attempted assignment without such consent shall be void and
without effect.

 

e. If any part of this Agreement is held by a court of competent jurisdiction to
be unenforceable, illegal or invalid, the balance of this Agreement shall remain
in effect and unaffected by such unenforceability, illegality or invalidity.

 



--------------------------------------------------------------------------------

SIGNATURE PAGE

 

Investor represents and warrants that (a) all the information contained herein
is complete and accurate and contains no material omissions and may be relied
upon by you, and (b) Investor will notify the Company in writing immediately of
any change in any of such information which occurs prior to the Closing.

 

IN WITNESS WHEREOF, Investor has executed this Subscription Agreement on the
date first above written.

 

INVESTOR:  

 

The foregoing offer is hereby accepted by Corautus Genetics Inc., this      day
of                 , 2004.

 

CORAUTUS GENETICS INC. By:        

Name:

 

Richard E. Otto

   

Title:

 

Chief Executive Officer

 



--------------------------------------------------------------------------------

PAYOR’S REQUEST FOR TAX IDENTIFICATION NUMBER

 

To avoid withholding on any reportable payment pursuant to Section 3406(a)(1)(C)
of the Internal Revenue Code, Investor must complete the Payer’s Request for Tax
Identification Number below.

 

1. TAXPAYER IDENTIFICATION NUMBER. Enter your taxpayer identification number in
the appropriate space. For most individual taxpayers, this is the social
security number.

 

___________________________________

Taxpayer Identification Number

 

2. BACKUP WITHHOLDING. CHECK THE BOX if you are NOT subject to backup
withholding under the provisions of Section 3406(a)(1)(C) of the Internal
Revenue Code.

 

         I am not subject to backup withholding under the provisions of Section
3406(a)(1)(C) of the Internal Revenue Code.

 

NOTE: You are subject to backup withholding on reportable payments if:

 

  (a) You fail to furnish your taxpayer identification number to the payor; or

 

  (b) The Internal Revenue Service notifies the payor that you furnished an
incorrect taxpayer identification number; or

 

  (c) You are notified that you are subject to backup withholding (under Section
3406(a)(1)(C) of the Internal Revenue Code); or

 

  (d) You fail to certify to the payor that you are not subject to backup
withholding under Section 3406(a)(1)(C) of the Internal Revenue Code.

 

3. CERTIFICATION. Under penalties of perjury, I certify that the information
provided in this Payor’s Request for Tax Identification Number is true, correct
and complete.

 

  

Investor’s Initials

 



--------------------------------------------------------------------------------

CORAUTUS GENETICS INC.

 

NOTE: NO REQUEST FOR PERMISSION TO TRADE SHALL BE CONSIDERED UNLESS THIS FORM IS
COMPLETED, EXECUTED AND DELIVERED TO THE COMPLIANCE OFFICER.

 

INSIDER TRADING COMPLIANCE PROGRAM – PRE-CLEARANCE CHECKLIST

 

    Individual Proposing to Trade:                   Type and Manner of Trade:  
     Purchase from Company          Proposed Trade Date:                  
Number of shares of common stock to be traded:                   Name of
beneficial owner if other than yourself:        N/A          Relationship of
beneficial owner to yourself:        N/A     

 

I do not possess Material Nonpublic Information

 

Date:                    , 2004

                

Signature of Individual

 

**************

 

Compliance Officer to check the appropriate boxes below:

 

  • Trading Window. Confirm that the trade will be made during the Company’s
“trading window.”

 

  • Section 16 Compliance. Confirm, if the individual is a Section 16 Insider,
that the proposed trade will not give rise to any potential liability under
Section 16 as a result of matched past (or intended future) transactions.

 

  • Form 4. Ensure that a Form 4 has been or will be completed and will be
timely filed.

 

  • Prohibited Trades. Confirm, if the individual is a Section 16 Insider, that
the proposed transaction is not a “short sale,” put, call or other prohibited or
strongly discouraged transaction.

 

  • Rule 144 Compliance. Confirm that:

 

  • Current public information requirement has been met (i.e., all 10-K, 10-Q
and other reports during the last 12 months have been filed);

 

  • Shares are not restricted or, if restricted, the applicable holding period
has been met;

 

  • Volume limitations (greater of 1% of outstanding Common Stock or average
weekly trading volume last four weeks) are not exceeded (confirm the individual
is not part of an aggregated group);

 

  • The manner of sale requirements have been met (“broker’s transaction” or
directly with market maker); and

 

  • The Notice of Form 144 has been completed and filed.

 

  • Rule 10b-5 Concerns. Confirm that (i) the individual has been reminded that
trading is prohibited when in possession of any material information regarding
the Company that has not been adequately disclosed to the public, (ii) the
individual has discussed with the Compliance Officer any information known to
the individual or the Compliance Officer which the individual believes may be
material, and (iii) there are no events which have imposed a special prohibition
on trading by the individual.

 

Date:                                

                

Signature of Compliance Officer

 